DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 8, 10, 12-13, 18-19, 21-25, 27, 30

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mathieu Miron on 2/19/21.

The application has been amended as follows: 
Cancel claim 17

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art does not disclose or render obvious a facial interface having a contact free overlay of an ocular region of a user’s face which comprises a slot and flap, said flap 
The closest prior art is to Davidson (US 2012/0204881). Davidson discloses a facial interface configured to cover a user’s face but does not disclose a contact free overlay comprising a slot and flap, said flap configured to fold away from said ocular region to allow said user to see through said facial interface. The prior art of record does not disclose the contact free overlay of the ocular region comprising a slot and flap as required by the claim.
Therefore as none of the prior art references teach or render obvious all of the limitations of the claim, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET M LUARCA/Examiner, Art Unit 3785